Citation Nr: 0425543	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  00-05 604)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from November 1956 to October 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The claim was later transferred to the 
Nashville, Tennessee, RO.

The Board remanded this case to the RO in April 2001 and 
December 2003 for additional RO action.  The case is now 
before the Board for further appellate consideration.

In a September 1998 statement, the appellant indicated that 
she was filing a claim under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002).  The RO has not addressed this claim, and 
hence, this matter is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

The veteran's service medical records were involved in a fire 
which occurred at the National Personnel Records Center 
(NPRC) in 1973.  While her service medical records are 
associated with the claims file, they are burned in part 
(mostly the edges of each page).  It is not clear if any of 
the service medical records have been completely destroyed in 
the fire or whether the records within the claims folder 
consist of all of the claimant's service medical records.  
Because of this, there is a heightened duty to assist the 
claimant.  See Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991).

Here, attempts to assist the veteran in every way possible 
have been made.  The RO has sent numerous letters to the 
veteran requesting that she provide additional information 
with regard to her claim.  She, however, has not responded to 
those requests.  In addition, she was provided with the 
opportunity to present testimony and evidence at a 2004 
hearing before a member of the Board, however, she failed to 
show.  Furthermore, she was scheduled for a 2002 VA 
examination to determine if any current foot disorder was 
incurred or aggravated in service, but she again failed to 
show.

VA regulation provides that when entitlement to a benefit 
cannot be established without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c), as appropriate.  
38 C.F.R. § 3.655(a) (2003).  Section (b) provides when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

Unfortunately, the veteran has never been notified of the 
consequences of her failure to report for the VA examination 
under 38 C.F.R. § 3.655.  The appellant must be notified of 
this regulation.  In addition, the RO should obtain 
documentation which shows that notice scheduling the 
examination was sent to the claimant's last known address.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), concerning 
the duty to notify and assist the veteran 
is accomplished.  This includes 
notification of the law, as well as 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate the 
claim for service connection for a 
bilateral foot disorder.  Any notice must 
indicate who is responsible for securing 
any outstanding evidence.  The claimant 
must be instructed to submit all 
pertinent evidence in her possession that 
has not been previously submitted.  If 
further development is necessary to 
comply with the applicable law and 
regulations, that development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the claimant.  See, e.g., 
the chronological duties set forth at 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

2.  The RO should obtain documentation 
which shows that notices scheduling any 
2002 VA foot examinations were sent to 
the veteran's last known address.  It 
should also be indicated whether any 
notice that was sent was returned to the 
VA Medical Center as undeliverable.  If 
so, it should be determined whether VA 
now has the claimant's current address.  
If the RO has the claimant's current 
address, she should be rescheduled for a 
VA examination.  

3.  If necessary in accordance with 
paragraph two above, the veteran should 
be rescheduled for a VA examination.  The 
claims files must be provided to the 
examiner for review.  The examiner is 
advised that all necessary special 
testing must be accomplished.  After 
complete evaluation, the examiner is 
asked to specify the diagnoses of any 
condition of the feet.  The examiner must 
then state whether it is at least as 
likely as not that any diagnosed foot 
disorder was incurred in service.  If the 
examiner determines that any foot 
disorder pre-existed service, the 
examiner is to indicate the specific 
disorder which pre-existed service, and 
provide detailed reasoning for that 
finding.  With regard to any foot 
disorder which the examiner determines to 
have pre-existed service, the examiner 
should indicate whether the disorder was 
aggravated in service.  That is, the 
examiner should state whether the pre-
existing disorder underwent an increase 
in disability during service, and if so, 
whether such increase was due to the 
natural progress of the disease.  The 
examiner must provide a clear explanation 
for each finding and opinion expressed.  

4.  In the event that the claimant does 
not report for the rescheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the veteran's last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, and to cooperate in the 
development of the claim.  Should she 
again fail to report for a VA examination 
without good cause, the veteran is hereby 
informed that her claim will be denied.  
The RO is to further advise the claimant 
of all of the entire provisions of 
38 C.F.R. § 3.655.

6.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

7.  Thereafter, following any other 
appropriate development, the RO should 
adjudicate the issue of entitlement to 
service connection for a bilateral foot 
disorder, and prepare a rating decision.  
If the benefit sought on appeal is not 
granted, the appellant and her 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

